 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ORLINDO ANTONIO MYLES,                             No. 2:15-cv-0591 TLN GGH P
12                        Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    W. L. MONTGOMERY,
15                        Respondent.
16

17          Petitioner is a state prisoner proceeding in this case through counsel. On March 11, 2016,

18   the undersigned issued an order dismissing the first amended petition without prejudice pending

19   exhaustion of state court remedies and recommending, in pertinent part, that the action be stayed

20   pending the exhaustion of petitioner’s second claim. ECF No. 26. Petitioner was further granted

21   thirty days following the final order of the state courts within which to file a motion for leave to

22   amend the petition to include the newly exhausted claims. Id. The presiding District Judge

23   adopted in full the March 11, 2016 Findings and Recommendations and granted a stay of this

24   proceeding on April 22, 2016. ECF No. 27. To date, petitioner has not updated the court on the

25   status of his exhaustion efforts.

26   ////

27   ////

28   ////
                                                        1
 1          Good cause appearing, IT IS HEREBY ORDERED that petitioner shall, within 14 days
 2   from the date of this order, file a statement notifying the court whether he has a matter pending
 3   before the California Supreme Court or whether the Supreme Court has considered a habeas
 4   petition and ruled on it. Petitioner is warned that failure to comply with this order will result in a
 5   recommendation that this action be dismissed without prejudice.
 6   IT IS SO ORDERED.
 7   Dated: January 24, 2019
                                                     /s/ Gregory G. Hollows
 8                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
